DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "set based on the number of effective edges of each portion of the tool" in line 4.  It is unclear if the machining condition is being set here or if it is the region of the tool being set.  Clarification is required.  Claim 6 is rejected under the same rationale.  
Claim 1 recites the limitation “each region of the tool” in line 4 and “each portion of the tool” in line 5.  It is unclear what the difference is between “region of the tool” and “portion of the tool”.  Clarification is required.  Claim 6 is rejected under the same rationale.
Claim 6 recites the limitation "the region of the tool contacting the workpiece" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, it is recommended that claim 6 be amended in accordance with claim 1 to include the limitation “determining a region of the tool contacting the workpiece at the time of machining from a shape of the workpiece, a shape of an edge part of the tool, and a tool path”.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 3916260 B2 discloses based on the data input by the input means and the data stored in the data storage means, recognize the shape of the machining surface, use the curvature, inclination angle and depth of the machining surface as surface parameters to divide the machining surface into multiple machining areas and select the optimal tool and machining pattern to machine the machining area.  Data relating to a machining area, a tool, a machining pattern, and a machining order is received from a machining process determining unit, and the workpiece is determined based on the data, data input by the input unit, and data stored in the data storage unit. A tool path determining means for generating a tool path to be processed, and for determining a machining condition when machining the workpiece of the spindle rotation speed and feed speed of the machine tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
05/06/22